DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 8,751,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Application 17/444,701
US Patent 9,619,782
receiving, by the computing device from a plurality of advertiser devices, a plurality of advertisements, for each advertisement, at least one corresponding personal information value, and for each advertisement, a corresponding price;
receiving, by the computing device from a plurality of advertiser devices, a plurality of advertisements, for each advertisement, at least one corresponding personal information value, and for each advertisement, a corresponding price;
granting, by the computing device to a message device, access to a first message account, in which the first message account has a user and has an account balance;
granting, by the computing device to an email device, access to a first email account, in which the first email account has a user and has an account balance;
calculating, by the computing device, for each of a plurality of personal information types, a corresponding price;
calculating, by the computing device, for each of a plurality of personal information types, a corresponding price;
instructing, by the computing device, the message device to display the plurality of personal information types and the corresponding prices;
instructing, by the computing device, the email device to display the plurality of personal information types and the corresponding prices;
instructing, by the computing device, the message device to display an input control that permits entry of a minimum price, and an input control that permits entry of a respective personal information value for each of a second plurality of personal information types;
instructing, by the computing device, the email device to display an input control that permits entry of a minimum price, and an input control that permits entry of a respective personal information value for each of a second plurality of personal information types;
receiving, by the computing device from the message device, a first set of personal information values of the user;
receiving, by the computing device from the email device, a first set of personal information values of the user;
receiving, by the computing device from the message device, a minimum price;
receiving, by the computing device from the email device, a minimum price;
determining, by the computing device, a first subset of the advertisements that match the first set of personal information values, without making the first set of personal information values available to any of the plurality of advertiser devices, in which each advertisement of the first subset matches at least one of the first set of personal information values, and each advertisement of the first subset has a corresponding price which is not less than the minimum price;
determining, by the computing device, a first subset of the advertisements that match the first set of personal information values, without making the first set of personal information values available to any of the plurality of advertiser devices, in which each advertisement of the first subset matches at least one of the first set of personal information values, and each advertisement of the first subset has a corresponding price which is not less than the minimum price;
sending, by the computing device to the first message account, a plurality of messages, in which each message includes a respective advertisement of the subset of advertisements;
sending, by the computing device to the first email account, a plurality of email messages, in which each email message includes a respective advertisement of the subset of advertisements;
receiving, by the computing device from the message device, at least one rating of at least one advertisement of the subset of advertisements;

determining, by the computing device, an amount to pay the user based on the prices corresponding to the subset of advertisements;
determining, by the computing device, an amount to pay the user based on the prices corresponding to the subset of advertisements;
increasing, by the computing device, the account balance by the amount to pay the user;
increasing, by the computing device, the account balance by the amount to pay the user;
instructing, by the computing device, the message device to display a list of personal information values that have been made available to the computing device;

after sending the plurality of messages, receiving, by the computing device, a command to withdraw at least one personal information value of the first set of personal information values;
after sending the plurality of email messages, receiving, by the computing device, a command to withdraw at least one personal information value of the first set of personal information values;
rendering the at least one personal information value inaccessible to the computing device;

determining, by the computing device, a second subset of the advertisements that match a second set of personal information values, in which the second set of personal information values includes each of the first set of personal information values except for the at least one personal information value, whereby the second set of personal information values does not include the at least one personal information value; and
determining, by the computing device, a second subset of the advertisements that match a second set of personal information values, in which the second set of personal information values includes each of the first set of personal information values except for the at least one personal information value, whereby the second set of personal information values does not include the at least one personal information value; and
sending, by the computing device to the first message account, a plurality of messages, in which each message includes an advertisement of the second subset of advertisements.
sending, by the computing device to the first email account, a plurality of email messages, in which each email message includes an advertisement of the second subset of advertisements.





Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee US Publication 2004/0186774 teaches system and method wherein users provided with credit when they react with the advertising displayed to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 18, 2022